Citation Nr: 0104343	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for myalgia 
paresthetica with residual injury to the left lower 
extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-law


INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946.  This case was remanded by the Board of Veterans' 
Appeals (Board) in December 1999 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, for additional development.  The case has recently 
been returned to the Board.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The peripheral neuropathy of the veteran's left lower 
extremity causes moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for myalgia 
paresthetica with residual injury to the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Codes 8526, 8528, 
8530 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his myalgia 
paresthetica with residual injury to the left lower 
extremity.  The RO has found the claim to be well grounded 
and has provided the veteran with appropriate examinations of 
this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's myalgia paresthetica with residual injury to 
the left lower extremity.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA peripheral nerve examination in September 1996, it was 
noted that the veteran had had bilateral hernia repair in 
service.  His current complaints included swelling and aching 
in the inguinal area when he worked.  He also had some 
numbness in the left superior/anterior leg, which had been 
diagnosed as myalgia paresthetica secondary to a residual 
injury to the anterior/lateral cutaneous nerve as a 
complication of the prior surgery.  The neuropathy was noted 
to be approximately 85 percent resolved despite some 
tenderness on the left side.  Physical examination revealed a 
slightly tender hernia scar and subjective discomfort; there 
was no hernia palpable on either side.  The examiner's 
impressions were bilateral inguinal hernias with well-healed 
scars with some residual left-sided tenderness at the 
incision site and inguinal ring tenderness on exam; 
approximately 15 percent residual left myalgia paresthetica 
secondary to anterior/lateral femoral cutaneous nerve injury 
during surgery for hernia; and right inguinal herniorrhaphy 
mistakenly done in the service on the wrong side.

On VA fee basis neurological examination of the left lower 
leg at Lincoln Neurology, in May 1999, it was noted that the 
veteran had been retired for a number of years.  According to 
the examiner, an electromyogram (EMG) revealed the presence 
of fibrillations at rest in the abductor magnus, and a 
slightly reduced recruitment pattern during minimal and 
moderate contraction, with motor unit potentials that were 
larger and longer than normal.  It was the examiner's opinion 
that the veteran had had a mild injury to the obturator nerve 
and an injury to the anterior nerve of the thigh but did not 
have neuralgia paresthetica, which involved an injury to the 
lateral cutaneous nerve of the thigh that crossed the 
inguinal ligament at a fair distance from the inguinal canal.

On VA fee basis neurological examination of the left lower 
extremity by George J. Wolcott, M.D., in July 2000, the 
veteran complained of left lower extremity discomfort and of 
problems sleeping and stretching out.  He said that he had 
difficulty walking great distances and difficulty with 
endurance secondary to pain.  The veteran indicated that he 
had had his service-connected disability for so long that he 
had learned to live with it.  Physical examination revealed 
tenderness over the inguinal area, thought to be possibly 
from sutures since Dr. Wolcott could still feel suture-like 
material along the inguinal ligament extending laterally.  
There was minimal tenderness over the femoral groove.  There 
was no atrophy of the left leg, no myotonic response, and no 
fasciculations.  Range of motion and strength of the left 
lower extremity were good.  It appeared to be painful for the 
veteran to extend his left leg flat.  Reflexes were absent at 
the ankles and were trace at the knees.  Toes were down 
going.  Vibration was decreased.  The veteran walked with a 
careful hitched gait but could get along.  Dr. Wolcott noted 
that the service surgery appeared to have had some impact on 
the inguinal and, possibly, the femoral nerve, with the 
residual vacillating a good deal over time.  The veteran 
currently had some discomfort due to his service-connected 
disability, which affected his mobility, sleep habits, and 
endurance.  Dr. Wolcott concluded that the disability may 
have been more of a meralgia or femoral nerve but that, at 
this point, it was difficulty to separate out.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

According to the schedule for rating disabilities of the 
peripheral nerves, the term "incomplete paralysis" of a 
nerve indicates a degree of lost or impaired function 
substantially less than that for complete paralysis; when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

A noncompensable evaluation is assigned for mild or moderate 
paralysis, neuritis or neuralgia of the obturator nerve; a 10 
percent evaluation is warranted for severe to complete 
paralysis, neuritis, or neuralgia of the nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8528, 8628, 8728.  A 
noncompensable evaluation is assigned for mild or moderate 
paralysis, neuritis or neuralgia of the ilio-inguinal nerve; 
a 10 percent evaluation is warranted for severe to complete 
paralysis, neuritis, or neuralgia of the nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8530, 8630, 8730.  A 10 percent 
evaluation is assigned for mild incomplete paralysis, 
neuritis or neuralgia of the anterior crural nerve (femoral); 
a 20 percent evaluation is warranted for moderate incomplete 
paralysis, neuritis or neuralgia of the nerve; a 30 percent 
evaluation is warranted for severe incomplete paralysis, 
neuritis, or neuralgia of the nerve.  Complete paralysis 
involves paralysis of the quadriceps extensor muscles.  
38 C.F.R. § 4.124a, Diagnostic Codes 8526, 8626, 8726.  
Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

The veteran is already assigned the maximum schedular rating 
of 10 percent provided under Diagnostic Codes 8528 and 8530.  
Moreover, it was noted on neurological examination in May 
1999 that the injury to the obturator nerve was mild.  In 
fact, the neurological evidence of record indicates that the 
veteran's service-connected myalgia paresthetica has caused 
neurological disability primarily of the femoral nerve of the 
left leg.  When examined in July 2000, the veteran complained 
of left lower extremity pain, some difficult walking, and 
difficulty sleeping.  Examination in July 2000 revealed that 
the veteran walked with a careful, hitched gait.  Reflexes 
were absent at the ankle and trace at the knee.  It appeared 
painful for the veteran to extend the left leg flat.  It was 
noted that pain was shaded over the left leg, although it 
varied a great deal.  Dr. Wolcott concluded in July 2000 that 
the veteran's service-connected myalgia paresthetica 
continued to cause discomfort and adversely affected his 
mobility, sleep habits, and endurance.  Consequently, the 
Board finds that the disability picture for the veteran's 
service-connected myalgia paresthetica with residual injury 
to the left lower extremity more nearly approximates the 
schedular criteria for an increased evaluation of 20 percent 
for moderate incomplete paralysis.  A rating greater than 20 
percent is not warranted because range of motion and strength 
of the left lower extremity was good in July 2000, because 
the veteran had said that he had learned to live with it, and 
because the difficulty in walking primarily involved walking 
longer distances.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record does not show that the veteran has required recent 
frequent hospitalizations for the disability or that the 
manifestations of the disability are unusual or exceptional.  
Moreover, the evidence does not show that the disability 
causes marked interference with employment, although there is 
evidence of some interference with employment.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the 20 percent rating granted in this 
decision.  Therefore, the Board has determined that referral 
of the case for extra-schedular consideration is not in 
order.


ORDER

A 20 percent evaluation for myalgia paresthetica with 
residual injury to the left lower extremity is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



		
	JAMES W. LOEB
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

